|1AMY, J.,
dissenting.
I respectfully dissent from the majority opinion. My review of the record indicates that it is undisputed that the claimant was fully aware that her doctors had placed work restrictions upon her. She was able to successfully work within those restrictions while working for Huey Littleton. However, without consulting her physician, the appellant chose to leave this position for another which was beyond her medical restrictions. This evidence supports the workers’ compensation judge’s determination and, in my opinion, requires an affirmation. Furthermore, the workers’ compensation provisions, insofar as they relate to this matter, reflect a shared responsibility of cooperation between the involved parties. Although the parties may be of generally opposing interests, they share a common interest in a favorable outcome. By making the unilateral decision to leave the position, the claimant failed to fulfill her obligation to the other party, the employer. Under the present facts, I do not conclude that the employer is responsible for the claimant’s failing in this regard. Finding an affirmation appropriate, I dissent.